 USDC IN/ND case 3:19-cv-00514-JD-MGG document 8 filed 08/19/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 BLADE J. REED,

               Petitioner,

                       v.                            CAUSE NO. 3:19-CV-514-JD-MGG

 WARDEN,

               Respondent.

                                  OPINION AND ORDER

       Blade J. Reed, a prisoner without a lawyer, filed a habeas corpus petition (ECF 1)

challenging the prison disciplinary hearing (CIC 16-10-298) where a Disciplinary

Hearing Officer (DHO) found him guilty of Security Threat Group Activity in violation

of Indiana Department of Correction offense B-208 on February 2, 2019. As a result, he

was sanctioned with the loss of 30 days earned credit time. Reed lists numerous reasons

why he believes he is entitled to habeas corpus relief, but the essence of his claims

center on a double jeopardy argument.

       Under the same disciplinary hearing number, Reed was originally charged and

found guilty of aiding and abetting in the use of a cell phone when a photo of him in

prison flashing gang signs was found on a cell phone outside of the prison. He

challenged that finding and won. This court found his picture was insufficient evidence

to find that he aided and abetted the use of a cell phone. This court granted him habeas

corpus relief and ordered “the guilty finding in CIC 16-10-298 . . . vacated and that any

earned credit time Reed lost as a result of this guilty finding . . . restored.” Reed. v.
 USDC IN/ND case 3:19-cv-00514-JD-MGG document 8 filed 08/19/20 page 2 of 3


Warden, 3:17-cv-00725 (N.D. Ind. filed September 20, 2017), ECF 14 at 6. Reed does not

dispute the original finding of guilt was vacated and the original loss of earned credit

time restored. Rather, he objects that he was then charged with Security Threat Group

Activity under the same disciplinary hearing number and found guilty.

       The Double Jeopardy Clause does not apply in prison disciplinary cases. Meeks v.

McBride, 81 F.3d 717, 722 (7th Cir. 1996). That is to say, it would not have been a

violation of his due process rights to have charged him with the same violation.

However, that is not what happened here. Reed was charged with a different violation,

albeit one arising out of the same evidence. Reed was photographed in prison making

gang signs. See Reed. v. Warden, 3:17-cv-00725 (N.D. Ind. filed September 20, 2017), ECF

6 (sealed confidential file). Charging him and finding him guilty of that offense did not

violate the court order overturning his prior proceeding under the same disciplinary

hearing number.

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted). Here, the evidence is not meager and the decision to

find him guilty was not arbitrary. Reed has not presented any cogent argument how he




                                             2
 USDC IN/ND case 3:19-cv-00514-JD-MGG document 8 filed 08/19/20 page 3 of 3


was denied due process during his re-hearing nor any reason why he is entitled to

habeas corpus relief this time.

       If Mr. Reed wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith. Nevertheless, if he files a notice of appeal, he may ask

the United States Court of Appeals for leave to proceed in forma pauperis by filing a

motion with the Circuit Court along with a copy of this order demonstrating that he has

already been denied leave to proceed in forma pauperis by this court.

          For these reasons, the court:

       (1) DENIES the habeas corpus petition pursuant to Section 2254 Habeas Corpus

Rule 4;

       (2) DIRECTS the clerk to enter judgment; and

       (3) DENIES Blade J. Reed leave to appeal in forma pauperis.

       SO ORDERED on August 19, 2020

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
